

EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is entered into as of April ___,
2010 (“Effective Date”), by and between Atwood Mineral & Mining Corp. (together
with its successors and assigns permitted under the Agreement, the “Company”),
and Georges J. Daou (the “Executive”), with reference to the following facts:
 
WHEREAS, the Company and the Executive desire to enter into this Agreement to
provide for the Executive’s employment by the Company, upon the terms and
conditions set forth herein.
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
 
1.           Employment.  The Company hereby agrees to the Executive’s
employment, and the Executive hereby accepts such employment and agrees to
perform his duties and responsibilities in accordance with the terms and
conditions hereinafter set forth.
 
a.           Employment Term.  The term of the Executive’s employment under this
Agreement shall commence as of the Effective Date and shall continue until
December 31, 2014, unless earlier terminated in accordance with Section 4 or
Section 5 hereof.  The period commencing as of the Effective Date and ending on
December 31, 2014, or such later date to which the term of the Executive’s
employment under the Agreement shall have been extended is hereinafter referred
to as the “Employment Term.”
 
b.           Duties and Responsibilities.  The Executive shall serve as Chairman
of the Board of Directors of the Company and Interim Chief Executive
Officer.  During the Employment Term, the Executive shall perform all duties and
accept all responsibilities incident to such position or other appropriate
duties as may be assigned to him by the Company’s Board of Directors (the
“Board”).  Executive shall devote such time as may be reasonably required to
fulfill his duties hereunder.  Executive shall be allowed to work out of the San
Diego office established by the Company or at any other location determined by
the Executive, all in the Executive’s sole and absolute discretion.  The Company
acknowledges that Executive is permitted to pursue other business endeavors,
including, but not limited to, Executive and Board positions with Super Green
Biofuels, Inc.
 
c.           Base Salary.  For all of the services rendered by the Executive
hereunder for the first calendar year commencing on the Effective Date, the
Company shall pay the Executive an annual base salary (“Base Salary”) of Three
Hundred Thousand Dollars ($300,000), payable in installments at such times as
the Company shall pay its other senior level executives (but in any event no
less often than monthly).  The Executive’s Base Salary shall be reviewed
annually prior to each of the first four (4) anniversaries of the Effective Date
and, in the discretion of the Compensation Committee (“Compensation Committee”)
of the Board, the Executive’s Base Salary may be increased.  In reviewing
increases in the Executive’s Base Salary, the Compensation Committee shall
consider factors including, but not limited to, the market for executives with
skills and experience similar to those of the Executive, performance
considerations, and the nature and extent of salary increases given to other
employees of the Company during the prior year.  In no event shall the
Executive’s Base Salary be decreased to an amount less than Three Hundred
Thousand Dollars ($300,000) per annum.
 
 
 

--------------------------------------------------------------------------------

 

d.           Equity Consideration.  Subsequent to the date hereof, the Company
anticipates conducting an equity financing pursuant to which it intends on
selling up to Three Million Dollars ($3,000,000) in Units (as defined below)
(the “Future Financing”).  It is currently contemplated that each “Unit” will
consist of both (i) shares of common stock in the Company; and (ii) warrants to
purchase shares of common stock in the Company.  In connection with the closing
of the Future Financing, Executive shall receive Units having a value (based
upon the per Unit purchase price) equal to $337,500 as additional compensation
for services rendered under this Agreement.  The Units issued to Executive shall
have the same rights, preferences and privileges (including, but not limited to,
registration rights) as those given to the participants in the Future
Financing.  It is understood and agreed that Executive’s right to receive the
compensation under this paragraph is conditioned and subject to the closing of
the Future Financing.
 
e.           Annual Bonus.  In addition to the Base Salary provided for in
Section 1.c. above, the Executive shall be eligible for an annual bonus (“Annual
Bonus”) calculated as follows:
 
(i)           For an amount up to and including one hundred percent (100%) of
the Executive’s then-current Base Salary based on criteria to be mutually
established by Executive, the Board and the company’s Compensation Committee,
plus


(ii)           any amount awarded to the Executive in the discretion of the
Compensation Committee, taking into account achievement of operating and
financial performance goals and the increase in stockholder value.


f.           Stock Options.  Immediately following the adoption by the Company
of an employee Stock Option Plan, Executive shall be issued an option to
purchase common stock in the Company representing not less than a five percent
(5%) fully-diluted percentage interest in the Company, such fully-diluted
percentage interest being inclusive of all equity securities (as well as equity
securities convertible into or exercisable for equity securities in the Company)
issued in the Future Financing.  To the extent permitted by the terms of the
Company’s Stock Option Plan,  Executive’s option shall vest in thirty-six (36)
equal monthly installments; provided, however, that to the extent that any
shares of common stock subject to the option are attributable to the
fully-diluted percentage interest in the Company represented by instruments
convertible into or exercisable in the Future Financing for shares of common
stock in the Company, the option shall vest with respect to such shares of
common stock when and as such instruments are converted into or are exercised
for common stock in the Company (subject to the thirty-six (36) month vesting
schedule otherwise provided for above).  For example, in the event that twenty
percent (20%) of the shares of common stock subject to the option are
attributable to warrants issued in the Future Financing, twenty percent (20%) of
the shares of common stock subject to the option shall remain unvested until
such time that any of the warrants issued in the Future Financing are actually
exercised, at which time the option shall vest with respect to such shares of
common stock in proportion to the number of warrants actually exercised (subject
to the thirty-six (36) month vesting schedule otherwise provided for above).
 
The Executive shall be eligible for future grants of stock options, restricted
stock and other equity incentives pursuant to the Company’s Equity Incentive
Plan (or any successor plan thereto) on the same terms applicable to the
Company’s other executive officers.
 
g.           Automobile Allowance.  During the Employment Term, the Executive
shall be entitled to receive a One Thousand Dollar ($1,000) monthly automobile
allowance, payable monthly in advance, which shall include all costs attendant
to the use of the automobile, including, without limitation, liability and
property insurance coverage, costs of maintenance and fuel.  Notwithstanding the
foregoing, the amount of the monthly automobile allowance shall be reviewed by
the Company annually.
 
 
2

--------------------------------------------------------------------------------

 

h.           Benefit Coverages.  During the Employment Term, in lieu of
receiving the health benefits typically provided to its senior executives, the
Company shall provide Executive with a monthly check in the sum of One Thousand
Dollars ($1,000) to permit Executive to maintain his current health benefits,
which check shall be provided on or before the fifth (5th) day of each calendar
month.  During such Employment Term, the Executive shall also be entitled to
participate in all employee pension and welfare benefit plans and programs made
available to the Company’s senior level executives as a group or to its
employees generally, as such plans or programs may be in effect from time to
time (the “Benefit Coverages”), including, without limitation, pension, profit
sharing, savings and other retirement plans or programs, short-term and long-
term disability and life insurance plans, accidental death and dismemberment
protection and travel accident insurance.
 
i.           Reimbursement of Expenses; Vacation; Residence.  The Executive
shall be provided with full and prompt reimbursement of expenses related to his
employment by the Company (including mobile telephone usage) on a basis no less
favorable than that which may be authorized from time to time by the Board, in
its sole discretion, for senior level executives as a group, and entitled to not
less than four (4) weeks vacation per year and holidays in accordance with the
Company’s normal personnel policies.  The Executive currently resides in the San
Diego, California area, and the Company agrees that he shall not be required to
relocate his residence from that area without his prior written consent (which
may be withheld in his sole discretion), or from any other area to which he may
voluntarily move with the Company’s prior written consent, during the Employment
Term.
 
j.           Tax Withholding.  The Company may withhold from any compensation or
other benefits payable under this Agreement all federal, state, city or other
taxes as shall be required pursuant to any law or governmental regulation or
ruling.
 
k.           Restricted Stock Agreement.  As a condition to this Agreement,
Executive agrees to enter into that certain Restricted Stock Agreement on
substantially the form attached hereto as Exhibit A.
 
l.           Representations.  Executive hereby represents and warrants that (i)
he has carefully reviewed and considered the risk factors discussed in the “Risk
Factors” attached as Exhibit D to the Phreadz Purchase Agreement (which Risk
Factors set forth the risks of the Company on a consolidated basis after giving
effect to the consummation of both the Phreadz Purchase Agreement and the
Securities Purchase Agreement by and among the Company, Universal Database of
Music USA LLC and the members thereof) (ii) he has been furnished with or has
have the opportunity to acquire, and to review copies of all of the Company’s
publicly available documents and (iii) he understands that if the Company does
not receive sufficient funding, it may not be able to pay him the compensation
due under this Agreement.
 
2.           Indemnification; Insurance.  The Company shall indemnify the
Executive to the fullest extent allowed by applicable law and pursuant to that
certain Indemnification Agreement dated as of the Effective Date, by and between
the Company and the Executive, as the same may be amended from time to
time.  The Executive shall be covered by the Company’s directors’ and officers’
liability insurance policy, if any.
 
3

--------------------------------------------------------------------------------


 
3.           Proprietary Information; Non-Solicitation.

a.           Confidential Information.  The Executive recognizes and
acknowledges that by reason of his employment by and service to the Company
during and, if applicable, after the Employment Term, he has had and will
continue to have access to certain confidential and proprietary information
relating to the Company’s business (“Confidential Information”).  The Executive
covenants that he will not, unless expressly authorized in writing by the
Company, at any time during the course of his employment divulge or disclose any
Confidential Information to any person, firm or corporation except in connection
with the performance of his duties for the Company and in a manner consistent
with the Company’s policies regarding Confidential Information.  The Executive
also covenants that at any time after the termination of such employment,
directly or indirectly, he will not divulge or disclose any Confidential
Information to any person, firm or corporation, unless such information is in
the public domain through no fault of the Executive or except when required to
do so by law.  All written Confidential Information (including, without
limitation, in any computer or other electronic format) which comes into the
Executive’s possession during the course of his employment shall remain the
property of the Company.  Except as required in the performance of the
Executive’s duties for the Company, or unless expressly authorized in writing by
the Company, the Executive shall not remove any written Confidential Information
from the Company’s premises, except in connection with the performance of his
duties for the Company and in a manner consistent with the Company’s policies
regarding Confidential Information.  Upon termination of the Executive’s
employment, the Executive agrees immediately to return to the Company all
written Confidential Information in his possession.
 
b.           Non-Solicitation.  The Executive agrees that for as long as this
Agreement remains in effect, the Executive will not induce or attempt to induce,
directly or indirectly, any person to leave his or her employment with the
Company.
 
4.           Termination.  The Employment Term shall terminate upon the
occurrence of any one of the following events:
 
a.           Disability.  The Company may terminate the Employment Term if the
Executive is unable substantially to perform his duties and responsibilities
hereunder to the full extent required by the Company by reason of illness,
injury or incapacity for six (6) consecutive months, or for more than six (6)
months in the aggregate during any period of twelve (12) calendar months.  In
the event of such termination, the Company shall pay the Executive his Base
Salary through the date of such termination.  In addition, the Executive shall
be entitled to the following:  (i) a pro rata Annual Bonus for the year of
termination; (ii) any other amounts earned, accrued or owing but not yet paid
under Section 1 above; (iii) continued participation for the remaining
Employment Term in those Benefit Coverages in which he was participating on the
date of termination which, by their terms, permit a former employee to
participate; and (iv) any other benefits in accordance with applicable plans and
programs of the Company.  In such event, the Company shall have no further
liability or obligation to the Executive for compensation under this Agreement
except as otherwise specifically provided in this Agreement.  The Executive
agrees, in the event of a dispute under this Section 4.a., to submit to a
physical examination by a licensed physician selected by the Company.  The
Company agrees that the Executive shall have the right to have his personal
physician present at any examination conducted by the physician selected by the
Company.
 
b.           Death.  The Employment Term shall terminate in the event of the
Executive’s death.  In such event, the Company shall pay to the Executive’s
executors, legal representatives or administrators, as applicable, the
Executive’s Base Salary through the date of such termination.  In addition, the
Executive’s estate shall be entitled to:  (i) any other benefits in accordance
with applicable plans and programs of the Company; and (ii) any death benefit
payable to the Executive’s estate under any key man insurance policy maintained
by the Company and in effect at the time of Executive’s death or, if no such
benefit is available or exists, the Severance Package (as defined below),
including provisions and benefits applicable in a Change in Control (as defined
below).  The Company shall have no further liability or obligation under this
Agreement to his executors, legal representatives, administrators, heirs or
assigns or any other person claiming under or through him except as otherwise
specifically provided in this Agreement.
 
 
4

--------------------------------------------------------------------------------

 

c.           Cause.  The Company may terminate the Employment Term, at any time,
for “Cause,” in which event all payments under this Agreement shall cease,
except for Base Salary to the extent already accrued.  For purposes of this
Agreement, the Executive’s employment may be terminated for “Cause” (i)
immediately if the Executive is convicted of a felony or (ii) following the
determination by the Board (without the Executive’s participation) that the
Executive has engaged in intentional fraud, intentional misconduct or
intentional misappropriation of Company assets.
 
d.           Termination by the Company Without Cause.  The Company may
terminate the Employment Term, at any time, without Cause.  In the event the
Executive is terminated without Cause, the Executive shall be entitled to
receive:
 
(i)           any amounts earned, accrued or owing but not yet paid pursuant to
Section 1 above; and
 
(ii)          a lump sum severance payment in an aggregate amount equal to the
sum of two (2) times the Executive’s then-current Base Salary plus two (2) times
the amount of the Executive’s average Annual Bonus for the three (3) years
preceding such termination without Cause; provided, however, if the termination
without Cause follows a Change in Control, the Executive shall be entitled to
receive a lump sum severance payment in an aggregate amount equal to the sum of
three (3) times the Executive’s then-current Base Salary plus three (3) times
the amount of the Executive’s average Annual Bonus for the three (3) years
preceding such termination without Cause; and
 
(iii)          a continuation of all Benefit Coverages for which the Executive
is eligible to participate as of the Termination Date in a fashion which is
similar to those which the Executive is receiving immediately prior to the
Termination Date for a period of two (2) years after such termination without
Cause; and
 
(iv)          immediate vesting of, and the lapse of all restrictions applicable
to, all unvested stock options and any other equity incentives awarded to the
Executive prior to the Effective Date.
 
Amounts payable and benefits to be received pursuant to subsections (i), (ii),
(iii) and (iv) of the preceding sentence will be collectively referred to herein
as the “Severance Package.”
 
e.           Constructive Termination Without Cause.
 
i.           Constructive Termination Without Cause shall mean a termination of
the Executive’s employment at his initiative following the occurrence, without
the Executive’s written consent, of one or more of the following events:
 
(A)           a reduction in the Executive’s then current Base Salary;


(B)           a material diminution in the Executive’s duties, title,
responsibilities, authority as Chairman and Chief Executive Officer or the
assignment to the Executive of duties which are materially inconsistent with his
duties or which materially impair the Executive’s ability to function in his
then current position; and


(C)           a requirement by the Company that the Executive move his residence
from the Los Angeles, California area, or from any other area to which he may
have voluntarily moved with the Company’s prior written consent.
 
ii.           In the event of a Constructive Termination Without Cause, the
Executive shall be entitled to receive the Severance Package, including
provisions and benefits applicable in a Change in Control (as defined below).
 
 
5

--------------------------------------------------------------------------------

 
 
5.           Payments Upon a Change in Control.
 
a.           Definitions.  For all purposes of this Section 5, the following
terms shall have the meanings specified in this Section 5.1 unless the context
clearly otherwise requires:
 
i.           “Change in Control” means:
 
(A)           a merger or acquisition in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
state of the Company’s incorporation;


(B)           a stockholder approved sale, transfer or other disposition of all
or substantially all of the assets of the Company;


(C)           a transfer of all or substantially all of the Company’s assets
pursuant to a partnership or joint venture agreement or similar arrangement
where the Company’s resulting interest is less than fifty percent (50%);


(D)           any reverse merger in which the Company is the surviving entity
but in which fifty percent (50%) or more of the Company’s outstanding voting
stock is transferred to holders different from those who held the stock
immediately prior to such merger;


(E)           on or after the date hereof, a change in ownership of the Company
through an action or series of transactions, such that any person is or becomes
the beneficial owner, directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the securities of the combined
voting power of the Company’s outstanding securities; or


(F)           a majority of the members of the Board are replaced during any
twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of such
appointment of election.


ii.           “Termination Date” shall mean the date of receipt of a Notice of
Termination of this Agreement or any later date specified therein.
 
iii.           “Termination of Employment” shall mean the termination of the
Executive’s actual employment relationship with the Company.
 
iv.           “Termination Upon a Change in Control” shall mean a Termination of
Employment upon or within two (2) years after a Change in Control initiated by
the Company for any reason permitted under this Agreement, other than (i) the
Executive’s disability, as described in Section 4.a. above, (ii) the Executive’s
death, as described in Section 4.b. above or (iii) for Cause, as described in
Section 4.c. above.
 
b.           Notice of Termination.  Any Termination Upon a Change in Control
shall be communicated by a Notice of Termination to the other party hereto given
in accordance with Section 13 below.  For purposes of this Agreement, a  “Notice
of Termination” means a written notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) briefly summarizes the
facts and circumstances deemed to provide a basis for a Termination of
Employment and the applicable provision hereof and (iii) if the Termination Date
is other than the date of receipt of such notice, specifies the Termination Date
(which date shall not be more than fifteen (15) days after the giving of such
notice).
 
 
6

--------------------------------------------------------------------------------

 
 
c.           Severance Compensation Upon Termination.  In the event of the
Executive’s Termination Upon a Change in Control, the Executive shall be
entitled to receive the Severance Package.  In such event, the Company shall
have no further liability or obligation to the Executive for compensation under
this Agreement except as otherwise specifically provided in this Agreement.  A
voluntary resignation by the Executive shall not be deemed a breach of this
Agreement and shall not affect any rights of the Executive accrued through the
date of such resignation.
 
6.           Acceleration of Equity Incentives.  As of the occurrence of the
termination of the Executive’s employment by the Executive, in the event of a
Constructive Termination Without Cause, a Termination Upon a Change in Control
or a termination of Executive’s employment by reason of Executive’s disability,
and notwithstanding any provision to the contrary in this Agreement or in the
Company’s Equity Incentive Plan (or any agreement entered into thereunder or any
successor stock compensation plan or agreement thereunder), the Executive shall
be entitled to the immediate vesting of, and the lapse of all restrictions
applicable to, all unvested stock options and any other equity incentives
awarded to the Executive on or after the Effective Date.
 
7.           Non-Exclusivity of Rights.  Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in or rights under
any benefit, bonus, incentive or other plan or program provided by the Company
or any affiliate and for which the Executive may qualify; provided, however,
that if the Executive becomes entitled to and receives all of the payments
provided for in this Agreement, the Executive hereby waives his right to receive
payments under any severance plan or similar program applicable to all employees
of the Company.
 
8.           Survivorship.  The respective rights and obligations of the parties
hereunder shall survive any termination of the Executive’s employment to the
extent necessary to the intended preservation of such rights and obligations.
 
9.           Release.  Receipt of the Severance Package pursuant to Sections
4.d., 4.e. or 5.c. shall be in lieu of all other amounts payable by the Company
to the Executive and in settlement and complete release of all claims the
Executive may have against the Company other than those arising pursuant to
payment of the Severance Package.  The Executive acknowledges and agrees that
execution of the general release of claims in favor of the Company setting forth
the terms of this Section 9 and otherwise reasonably acceptable to the Company
and the Executive shall be a condition precedent to the Company’s obligation to
pay the Severance Package to the Executive.  The cash portion of the Severance
Package shall be due and payable by the Company within thirty (30) days after
applicable termination of employment.
 
10.         Mitigation.  There shall be no offset against amounts due the
Executive under this Agreement on account of any remuneration attributable to
any subsequent employment that he may obtain.
 
7

--------------------------------------------------------------------------------


 
11.          Arbitration; Expenses.

a           In the event of any dispute under the provisions of this Agreement
other than a dispute in which the sole relief sought is an equitable remedy such
as an injunction, the parties shall be required to have the dispute, controversy
or claim settled by arbitration in the City of San Diego, California in
accordance with the commercial arbitration rules then in effect of the American
Arbitration Association, before a panel of three arbitrators, two of whom shall
be selected by the Company and the Executive, respectively, and the third of
whom shall be selected by the other two arbitrators.  Any award entered by the
arbitrators shall be final, binding and non-appealable and judgment may be
entered thereon by either party in accordance with applicable law in any court
of competent jurisdiction.  This arbitration provision shall be specifically
enforceable.  The fees of the American Arbitration Association and the
arbitrators and any expenses relating to the conduct of the arbitration
(including reasonable attorneys’ fees and expenses) shall be paid as
determined  by the arbitrators.


b.           In the event of an arbitration or lawsuit by either party to
enforce the provisions of this Agreement following a Change in Control, if the
Executive prevails on any material issue which is the subject of such
arbitration or lawsuit, he shall be entitled to recover from the Company the
reasonable costs, expenses and attorneys’ fees he has incurred attributable to
such issue.


12.          Notices.  Any notice required to be given hereunder shall be
delivered personally, shall be sent by first class mail, postage prepaid, return
receipt requested, by overnight courier, or by electronic mail or facsimile, to
the respective parties at the addresses given below, which addresses may be
changed by the parties by notice conforming to the requirements of this
Agreement.
 


If to the Company:
At the Company’s primary executive office as set forth in the Company’s public
filings.
   
With a required copy to:
Foley & Lardner LLP
Attn: Kenneth D. Polin
402 W. Broadway, Suite 2100
San Diego, CA 92101
kpolin@foley.com
   
If to the Executive:
Georges J. Daou
18632 Via Catania
Rancho Santa Fe, California 92091
georgesjdaou@gmail.com

 
Any such notice deposited in the mail shall be conclusively deemed delivered to
and received by the addressee four (4) days after deposit in the mail, if all of
the foregoing conditions of notice shall have been satisfied.  All facsimile
communications shall be deemed delivered and received on the date of the
facsimile, if (i) the transmittal form showing a successful transmittal is
retained by the sender, and (ii) the facsimile communication is followed by
mailing a copy thereof to the addressee of the facsimile in accordance with this
section.  Any communication sent by overnight courier shall be deemed delivered
on the earlier of proof of actual receipt or the first day upon which the
overnight courier will guarantee delivery.


13.          Contents of Agreement; Amendment and Assignment.
 
a           This Agreement supersedes all prior agreements, including, without
limitation, the Original Agreement, and sets forth the entire understanding
between the parties hereto with respect to the subject matter hereof and cannot
be changed, modified, extended or terminated except upon written amendment
approved by the Company and executed on its behalf by a duly authorized officer.
 
 
8

--------------------------------------------------------------------------------

 

b.           All of the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective heirs,
executors, administrators, legal representatives, successors and assigns of the
parties hereto, except that the duties and responsibilities of the Executive
hereunder are of a personal nature and shall not be assignable or delegable in
whole or in part by the Executive.


14.           Severability.  If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction.  If any provision is held void, invalid or unenforceable
with respect to particular circumstances, it shall nevertheless remain in full
force and effect in all other circumstances.
 
15.           Remedies Cumulative; No Waiver.  No remedy conferred upon a party
by this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given hereunder or now or hereafter existing at law or in equity.  No
delay or omission by a party in exercising any right, remedy or power hereunder
or existing at law or in equity shall be construed as a waiver thereof, and any
such right, remedy or power may be exercised by such party from time to time and
as often as may be deemed expedient or necessary by such party in its sole
discretion.
 
16.           Beneficiaries; References.  The Executive shall be entitled, to
the extent permitted under any applicable law, to select and change a
beneficiary or beneficiaries to receive any compensation or benefit payable
hereunder following the Executive’s death by giving the Company written notice
thereof.  In the event of the Executive’s death or a judicial determination of
his incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary, estate or other legal
representative.
 
17.           Captions.  All section headings and captions used in this
Agreement are for convenience only and shall in no way define, limit, extend or
interpret the scope of this Agreement or any particular section hereof
 
18.           Executed Counterparts.  This Agreement may be executed in one or
more counterparts, all of which when fully-executed and delivered by all parties
hereto and taken together shall constitute a single agreement, binding against
each of the parties.  To the maximum extent permitted by law or by any
applicable governmental authority, any document may be signed and transmitted by
facsimile with the same validity as if it were an ink-signed document.  Each
signatory below represents and warrants by his signature that he is duly
authorized (on behalf of the respective entity for which such signatory has
acted) to execute and deliver this instrument and any other document related to
this transaction, thereby fully binding each such respective entity.
 
19.           Governing Law.  This Agreement shall be governed by and
interpreted under the laws of the State of California without giving effect to
any conflict of laws provisions.
 
[SIGNATURE PAGE FOLLOWS]
 
 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.
 
“Company”:
ATWOOD MINERAL & MINING CORP.
a Nevada corporation
     
By:
  
 
Print Name:
  
 
Title:
  
   
“Executive”:
  
 
Georges J. Daou

 
[Signature Page to Employment Agreement]
 
 
10

--------------------------------------------------------------------------------

 